Citation Nr: 0327519	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  02-08 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
varicose veins of the left lower extremity, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased disability rating for 
varicose veins of the right lower extremity, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to a compensable disability rating for 
hemorrhoids.  

4.  Entitlement to an effective date earlier than July 18, 
2000, for the assignment of higher ratings for varicose veins 
of each lower extremity.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


REMAND

The veteran served on active duty from January 1950 to July 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran was notified of the RO's actions by letter in 
March 2001.

Review of the claims file does not reflect that the veteran 
has been properly advised of the changes brought about by the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), 
which was signed into law on November 9, 2000.  This law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); VAOPGCPREC 11-00.  The VCAA includes an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which information or evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

Subsequent to the enactment of the VCAA, the Board began 
taking action to develop cases here at the Board in lieu of 
remands to the agency of original jurisdiction.  This was 
begun after February 22, 2002.  See Board of Veterans' 
Appeals: Obtaining Evidence and Curing Procedural Defects 
Without Remanding, 67 Fed. Reg. 3,099 (Jan. 23, 2002) 
(codified at 38 C.F.R. §§ 19.9(a)(2), 19.9(a)(2)(ii) (2002)).  
In the veteran's case, development actions requested by the 
Board in April 2003, which included obtaining VA examinations 
for the veteran, have not yet been completed.  

The Board also notes that, in December 2002, the Board 
attempted to cure a procedural defect in this case by 
notifying the veteran of the enactment of the VCAA, as this 
had not been done previously.  The Board informed the veteran 
that he had 30 days to respond to the notice.  This was done 
in accordance with 38 C.F.R. § 19.9(a)(2)(ii) (2002).  

Despite the Board's effort at notification of the VCAA and 
attempt at additional evidentiary development under 38 C.F.R. 
§ 19.9(a)(2), on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), in 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (DAV), held that 38 C.F.R. § 19.9(a)(2) 
(which authorized the Board to develop evidence on its own) 
was invalid because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration and without having 
to obtain the appellant's waiver of the right to initial 
consideration of the evidence by the RO.  The Federal Circuit 
also held that 38 C.F.R. § 19.9(a)(2)(ii) (permitting the 
Board "to provide the notice required by 38 U.S.C. 
[§] 5103(a)" and providing for "not less than 30 days to 
respond to the notice") was invalid because it was contrary 
to 38 U.S.C. § 5103(b), which allows a claimant one year to 
submit evidence.  

In the instant case, the Board's December 2002 VCAA 
notification letter is contrary to law.  Because the Federal 
Circuit invalidated 38 C.F.R. § 19.19(a)(2)(ii) (2002), 
finding that such implementing regulation was inconsistent 
with the provisions of 38 U.S.C.A. § 5103(a) and (b) (West 
2002), as it afforded less than one year for receipt of 
additional evidence, the Board must remand the case to comply 
with the DAV decision.  See also Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, 2003 U.S. App. LEXIS 19540 (Fed. 
Cir. Sept. 22, 2003). 

Recent decisions by the United States Court of Appeals for 
Veterans Claims (Court) have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio, 16 Vet. App. at 183.  It cannot be said, in this 
case, that VA has properly satisfied its duty to notify the 
veteran of what is needed to substantiate the claims for 
increased ratings, particularly the information or evidence 
required of the veteran and the evidence that VA will obtain.  
38 U.S.C.A. § 5103(a) (West 2002).  

For the reasons set out above, the Board will remand this 
case for compliance with the notice and duty-to-assist 
provisions contained in the VCAA and to ensure the appellant 
has had full due process of law with respect to each claim.  

1.  The RO must review the claims files 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied, to the extent required by law.  
See Quartuccio, supra.  The veteran 
should be specifically told of the 
information or evidence he should submit, 
if any, and of the information or 
evidence that VA will yet obtain with 
respect to his claims.  38 U.S.C.A. 
§ 5103(a) (West 2002).  He should also be 
told of the period for response as set 
forth in 38 U.S.C.A. § 5103(b) (West 
2002).

2.  The RO should ask the veteran to 
provide a list of all VA and non-VA 
health care providers, with addresses, 
who have provided him treatment for 
service-connected hemorrhoids or varicose 
veins from July 2000 to the present.  The 
RO should assist the veteran in obtaining 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  Then, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
vascular examination.  Provide the 
examiner with the following instructions:  

Please determine the current severity of 
the veteran's service-connected varicose 
veins of the left and right legs.  The 
examiner should indicate whether the 
veteran's condition is symptomatic; 
whether there are palpable or visible 
varicose veins; whether there is evidence 
of stasis pigmentation, subcutaneous 
induration, eczema, and/or ulceration 
and, if so, whether such pigmentation, 
induration, eczema, and/or ulceration is 
intermittent or persistent in nature.  If 
the condition is manifested by edema, the 
examiner should indicate whether the 
edema is intermittent or persistent in 
nature, and whether it can be properly 
characterized as massive and board-like.  
The examiner should also indicate whether 
symptoms of edema, aching, and/or fatigue 
in each leg after prolonged standing or 
walking, if present, are either 
completely or partially relieved by 
elevation of the extremity or by use of 
compression hosiery.  In short, the 
examiner should make all findings 
necessary to determine the current 
severity of each lower disability and 
clinical findings should be made so that 
the pertinent rating criteria may be 
applied.  38 C.F.R. § 4.104 (Diagnostic 
Code 7120) (2003).  A complete rationale 
for all opinions should be provided.  
Send the claims folder to the examiner 
for review.

4.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a VA 
proctology examination to determine the 
current severity of the veteran's 
service-connected hemorrhoids.  Provide 
the examiner with the following 
instructions:

Please determine the current extent of 
the veteran's hemorrhoids.  All pertinent 
symptomatology and findings should be 
reported in detail.  The examination 
should include testing to determine the 
presence or absence of anemia.  The 
examiner should comment on whether any 
hemorrhoids found to be present are mild 
or moderate, large or thrombotic, whether 
they are irreducible, whether there is 
excessive redundant tissue, whether there 
is persistent bleeding with secondary 
anemia, or whether there are associated 
fissures.  In short, the examiner should 
make all findings necessary to determine 
the current severity of the disability 
and clinical findings should be made so 
that the pertinent rating criteria may be 
applied.  38 C.F.R. § 4.114 (Diagnostic 
Code 7336) (2003).  The rationale for the 
examiner's opinions should be explained 
in detail.  Send the claims folder to the 
examiner for review.

5.  The RO should ensure that the 
examination reports requested above 
comply with this remand, especially with 
respect to the instructions to provide 
medical opinions.  If any report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

6.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  

7.  After complying with the notice and 
duty-to-assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), the RO should re-
adjudicate the veteran's claims.  If any 
benefit sought is denied, a supplemental 
SOC (SSOC) should be issued.  The SSOC 
should contain, among other things, a 
summary of the evidence received since 
the June 2002 SOC was issued, as well as 
the citation to 38 C.F.R. § 3.159.  
38 C.F.R. § 19.31 (2003).  The veteran 
and his representative should be afforded 
an opportunity to respond.

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2003), if applicable, the case should 
be returned to the Board.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

